Title: From James Madison to Rufus King, 20 July 1802
From: Madison, James
To: King, Rufus


Sir,
Department of State, July 20th. 1802.
A case has lately been stated to the Treasury Department by one of the Northwestern Collectors of the Customs, which turns on a construction of the Treaty of 1794, between the United States and Great Britain, in relation to “portages or carrying places.” I inclose a copy of a letter from the Secretary of the Treasury to the Comptroller, which conveys the sentiments of the President on that subject. It seems no less obvious than it is important, that the meaning of those terms should be limitted to cases, where the waters forming a boundary between the parties become unnavigable, and where a transit by land is thence required and used, in order to re-enter the common waters where they are again navigable. Had no obstructions to the navigation existed, no portages or carrying places would have been established. These portages or carrying places, therefore, are essentially connected with those obstructions, and co-extensive only with them. Any departure from this idea of a portage or carrying place, is inconsistent with the usual acceptation of the terms, and with the manifest import of the Treaty. But a latitude of construction which would open our Country to the free passage of foreign merchandize, from the waters forming a boundary with Great Britain, without regard to distance or direction, and without distinction of roads, rivers or lakes, wholly within our limits, or rather linking all of them together, as a portage or carrying place, is as absurd in itself, as it would be pernicious in its effects. At present, as is observed by the Secretary of the Treasury, the inconvenience in allowing British Traders to pass with their goods thro’ our territory to the Indians beyond the Mississippi, either by the way of Lake Michigan and the rivers Fox and Ouisconsing, or by way of the Miami and Illinois rivers, is not very material. But in the trade by way of the Wabash, the abuses are already such as to call for immediate interposition. And even in the other cases, it is to be considered that the advantage enjoyed by the Canada traders in conveying to the Indians beyond the Mississippi goods which have paid no duty, over the american traders through the same channels, whose goods are loaded with american duties, affords just ground of complaint to the latter, and is besides a real sacrifice on the part of the United States. A further consideration at this time is that the indulgence of a passage thro’ our country, for foreign merchandizes into the Mississippi, favours the introduction of them among our settlers on this river, in violation of our laws, and at the expense of our revenue.
From this view of the subject it is fairly presumed that whatever pretensions or expectations may be entertained by interested individuals, the British Government will in no way patronize them, as within the meaning of the Treaty. The President has thought it proper nevertheless that the present explanation should be communicated to you, that you may the more easily correct any misrepresentations or misconceptions existing on the subject; and may have an occasion of preparing that Government for the regulations which cannot be distant, by which the use of portages and carrying places within our limits, will be reduced to a conformity with the true meaning of the Treaty.
I inclose also a late Act of Congress, the 8th Section of which exempts from tonnage duty, all vessels (including British) not above 50 tons burden, trading between the ports of the Northern and Northwestern boundaries of the United States and the British provinces of upper and lower Canada. In the British ports within the same waters, vessels of the United States, we understand, are subject to a duty of six cents ⅌ ton. The disposition lately manifested by the British Government to concur in equalizing the situation of vessels of the two Countries, and to do it rather by abolishing, than assimilating the duties on them, justifies the expectation of the President that you will find no difficulty in drawing its attention to the measures proper to be taken in the present case. With sentiments of great respect and consideration, I have the honor to be Sir, your most Obt Sert.
James Madison
 

   
   RC (PP: Jay Treaty Papers, William M. Elkins Collection); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM; docketed as received 10 Sept. Enclosures not found, but see nn. 2 and 3.



   
   British violations of article 3 of the Jay treaty were brought to the administration’s attention by Mathew Ernest, collector and inspector of the revenue at Detroit (John Steele to Ernest, 6 July 1802, Carter, Territorial Papers, Indiana, 7:57–58; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:248; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:332).



   
   See Daniel Sheldon, Jr., to JM, 8 July 1802, and n. 1.



   
   “An Act to provide for the establishment of certain districts, and therein to amend an act intituled ‘An act to regulate the collection of duties on imports and tonnage’; and for other purposes,” 1 May 1802 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:181–82).


